498 F.2d 1090
Olden Ben BOWMAN, Plaintiff-Appellant,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Defendant-Appellee.No. 74-1703 Summary Calendar.**Rule 18, 5th Cir. See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 15, 1974.

Olden Ben Bowman, pro se.
Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for defendant-appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
In this case, the civil rights complaint of the petitioner,1 a state prisoner, which was treated as a petition for habeas corpus, 28 U.S.C. 2254,2 was dismissed.  The appellant failed to file a timely notice of appeal and no showing of excusable neglect was made.  Accordingly, this court is without jurisdiction to hear this appeal, and the appeal is dismissed.



1
 Filed pursuant to 42 U.S.C. 1983


2
 See Preiser v. Rodriguez, 411 U.S. 475, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973)